                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

In re: SARAI SERVICES GROUP, INC.1     )
                                       )                          Case No.: 18-82948-CRJ-11
      EIN: xx-xxx2969                  )
                                       )
             Debtor.                   )                          CHAPTER 11
_______________________________________)

                            DEBTOR’S MOTION FOR INTERIM
                         AUTHORITY TO USE CASH COLLATERAL

        COMES NOW Sarai Services Group, Inc. (the “Debtor”), and shows unto this Honorable
Court the following:
                                              Background

        1.      On October 3, 2018, (the "Commencement Date"), the Debtor commenced with
this Court a voluntary case under Chapter 11 of Title 11, United States Code (the "Bankruptcy
Code").

        2.      This Court has subject matter jurisdiction to consider and determine this motion
pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is
proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The Debtor is a corporation organized and operating under the laws of the State of
Alabama and is engaged in the business of government contracting.

        4.      In its filed bankruptcy schedules, the Debtor valued its accounts receivable under
90 days old at $1,524,607.45 and its accounts receivable over 90 days old at $1,987,795.39.

        5.      A true and correct copy of the Alabama Secretary of State’s Uniform Commercial
Code Online Filings for “Sarai Services Group, Inc.” is attached hereto as Exhibit “A.”



1
        In addition to Sarai Services Group, Inc., the Debtors include the following: SSGWWJV LLC, Case No.
18-82949-CRJ-11; Sarai Investment Corporation, Case No. 18-82950-CRJ-11; and CM Holding, Inc., Case No. 18-
82951-CRJ-11.




Case 18-82948-CRJ11            Doc 118 Filed 01/22/19 Entered 01/22/19 16:18:17                      Desc
                                 Main Document     Page 1 of 5
       6.      As of the Commencement Date, the Debtor believed it had previously satisfied all
secured, perfected liens on its personal property; it listed no secured creditors on its bankruptcy
schedules.

       7.      Creditor Everest Business Funding (“Everest”) has filed a proof of claim [Claim 6-
1] listing a claim for $66,717.83 as wholly secured for value by the Debtor’s accounts receivable.

       8.      Creditor Pearl Delta Funding, LLC (“Pearl”) has filed a proof of claim [Claim 30-
1] listing a claim for $133,750.00 a secured, but not for value. This creditor attached to its proof
of claim a UCC-1 Financing Statement containing a generic lien on all assets of the Debtor. Pearl
did not attach a copy of relevant loan documents or security agreements. The Debtor intends to
object to this proof of claim as deficient and not supported by relevant documentation.

                                             Relief Requested

       9.      Assuming Everest and Pearl’s proofs of claim are valid and secured, their interest
in the Debtor’s accounts receivable constitute “cash collateral” within the meaning of § 363(a) of
the Bankruptcy Code (the “Cash Collateral”).

       10.     11 U.S.C. § 363(c)(2) prohibits a debtor from utilizing Cash Collateral without the
consent of such party or absent Court approval. Pursuant to 11 U.S.C. § 363(c)(2)(B), Debtor seeks
authorization from this Court, to use the cash collateral of Everest and/or Pearl.

       11.     Debtor’s primary source of cash for the continued operation of its business is
operating revenue and collection of its accounts receivable, both of which constitute Cash
Collateral.

       12.     Debtor has an immediate need for authority to continue to use the Cash Collateral
in its ongoing business operations. If Debtor is not permitted to use the Cash Collateral, it will
have to shut down its business, thus hindering any prospects of future reorganization.

       13.     The Debtor is not aware of any other creditors who possess an interest in its Cash
Collateral.

       14.     While the Debtor is currently unprofitable in light of the federal government




Case 18-82948-CRJ11          Doc 118 Filed 01/22/19 Entered 01/22/19 16:18:17                Desc
                               Main Document     Page 2 of 5
shutdown, the Debtor believes that Everest and Pearl’s interests in its Cash Collateral are
adequately protected: their claimed combined debt of $200,467.83 is secured by an equity cushion
of over $3.3million in accounts receivable.

       15.     As adequate protection, the Debtor proposes to grant to Everest, Pearl, and any
other creditor with a secured interest in the Debtor’s Cash Collateral a replacement lien in the
Debtor’s post-petition assets, and proceeds of same, to the same extent, priority and validity as its
pre-petition lien, to the extent that the Debtor’s use of Cash Collateral results in a decrease in the
value of these creditor’s interest in the Cash Collateral.

       16.     Given that the secured nature of Everest and Pearl’s claims are in dispute, the
Debtor respectfully requests that this Court make any post-petition liens granted to these creditors
interim in nature; the Debtor would like to conduct discovery and may object to either claim if
necessary.

       WHEREFORE, the Debtor respectfully requests that this Court enter an Order: permitting
the use of cash collateral upon the terms and conditions stated herein; and granting such other and
further relief as this Court deems just and proper.

       Respectfully submitted this the 22nd day of January, 2019.

                                              /s/ Tazewell T. Shepard IV
                                              Tazewell T. Shepard III
                                              Tazewell T. Shepard IV
                                              Attorneys for the Debtor

                                              SPARKMAN, SHEPARD & MORRIS, P.C.
                                              P. O. Box 19045
                                              Huntsville, AL 35804
                                              Tel: 256/512-9924
                                              Fax: 256/512-9837
                                              ty@ssmattorneys.com




Case 18-82948-CRJ11          Doc 118 Filed 01/22/19 Entered 01/22/19 16:18:17                  Desc
                               Main Document     Page 3 of 5
                                 CERTIFICATE OF SERVICE

        This is to certify that this the 22nd day of January, 2019, I have this day served the
foregoing motion on all parties requesting notice, all parties listed on the Clerk’s Certified Matrix
and Richard Blythe, Office of the Bankruptcy Administrator, by electronic service through the
Court’s CM/ECF system and/or by placing a copy of same in the United States Mail, postage pre-
paid.

                                             /s/ Tazewell T. Shepard IV
                                             Tazewell T. Shepard IV




Case 18-82948-CRJ11          Doc 118 Filed 01/22/19 Entered 01/22/19 16:18:17                 Desc
                               Main Document     Page 4 of 5
1/22/2019                                                                                                 SOS - UCC Filing System




            UCC - Uniform Commercial Code Online System

                                                                                                        NEW SEARCH
                                                                                    Filings completed through 01/17/2019

                                                                                                                                                                View Items in Cart



                 SARAI SERVICES GROUP                                                                                                                                          Add to Cart
                 3405 TRIANA BLVD.                                                                              CORPORATION SERVICE COMPANY, AS REPRESENTATIVE
                 HUNTSVILLE , AL  35805­0000                                                                    BUS 16­7508654    ACT 11/08/2016­11/08/2021



                 SARAI SERVICES GROUP INC                                                                                                                                      Add to Cart
                 3405 TRIANA BLVD                                                                               C T CORPORATION SYSTEM, AS REPRESENTATIVE
                 HUNTSVILLE , AL  35805­0000                                                                    BUS 18­7006848                            
                                                                                                                                  ACT 01/04/2018­01/04/2023



                 SARAI SERVICES GROUP INC                                                                                                                                      Add to Cart
                 3405 TRIANA BLVD SW                                                                            ADOR/COLLECTION SERVICES DIVISION
                 HUNTSVILLE , AL  35805­4641                                                                    TAX 17­0587807                    
                                                                                                                                  ACT 11/14/2017­11/14/2027


                 ADVANCED PROFESSIONAL MANAGEMENT & CONTRACTING
                 SERVICES, LLC                                                                                                                                                 Add to Cart
                 3213 LEWISBURG DR                                                                              C T CORPORATION SYSTEM, AS REPRESENTATIVE
                 HUNTSVILLE , AL  35810­0000                                                                    BUS 18­7006848                            
                                                                                                                                  ACT 01/04/2018­01/04/2023



                 SARAI SERVICES GROUP INC                                                                                                                                      Add to Cart
                 3300 WESTMILL DRIVE                                                                            NATIONAL BANK OF COMMERCE
                 HUNTSVILLE , AL  35805­0000                                                                    BUS 13­7389764            
                                                                                                                                  ACT 10/23/2013­10/23/2023



                 SARAI SERVICES GROUP INC                                                                                                                                      Add to Cart
                 3405 TRIANA BLVD.                                                                              CORPORATION SERVICE COMPANY, AS REPRESENTATIVE
                 HUNTSVILLE , AL  35805­0000                                                                    BUS 16­7508654    ACT 11/08/2016­11/08/2021



                 SARAI GROUP                                                                                                                                                   Add to Cart
                 3405 TRIANA BLVD                                                                               C T CORPORATION SYSTEM, AS REPRESENTATIVE
                 HUNTSVILLE , AL  35805­0000                                                                    BUS 18­7006848                            
                                                                                                                                  ACT 01/04/2018­01/04/2023



                 A­PMCS, INC.                                                                                                                                                  Add to Cart
                 3213 LEWISBURG DR                                                                              C T CORPORATION SYSTEM, AS REPRESENTATIVE
                 HUNTSVILLE , AL  35810­0000                                                                    BUS 18­7006848                            
                                                                                                                                  ACT 01/04/2018­01/04/2023



                 SARAI SERVICES GROUP INC                                                                                                                                      Add to Cart
                 3405 TRIANA BLVD SW                                                                            CORPORATION SERVICE COMPANY, AS REPRESENTATIVE
                 HUNTSVILLE , AL  35805­0000                                                                    BUS 18­0485307    ACT 08/03/2018­08/03/2023


                                                                                                                                                                View Items in Cart

                                                                                                        NEW SEARCH


                                                           For more information about UCC Filings please visit the Secretary of State's website.
                                                                                                                                        website.
                                                     For policy-related questions please contact: (334)242-5324 or business.services@sos.alabama.gov
                                                        For technical assistance please contact: 866-353-3468 or support@alabamainteractive.org
                                                                  For login assistance please email subscriptions@alabamainteractive.org
    This online service is provided by Alabama Interactive, LLC, a third party, working under a contract awarded and administered by Alabama's Department of Finance as authorized under contract number MA 999 17000000171.
                      The online price of items or services purchased through Alabama.gov, the state's of cial web portal, includes funds to develop, maintain, enhance and expand offerings of the state's portal.



              Case 18-82948-CRJ11 Doc
https://www.alabamainteractive.org/ucc_ﬁling/NewSearch.do                     118 Filed 01/22/19 Entered 01/22/19 16:18:17                                                                        Desc
                                                                             Main Document    Page 5 of 5
